Citation Nr: 1608404	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1968 to April 1970, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2007 decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veteran Affairs (VA), which denied service connection for PTSD and chronic depression.  The Veteran filed a Notice of Disagreement (NOD) in December 2007.  The RO issued a Statement of the Case (SOC) in June 2009.  In July 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In October 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in June 2014.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.



FINDING OF FACT

The Veteran has been diagnosed with PTSD (and associated major depression) that has been medically attributed to a verified stressor he experienced during his active military service.


CONCLUSION OF LAW

PTSD (and associated major depression) was incurred in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is granting the claim on appeal.  Thus, there is no prejudice to the Veteran and no further discussion of the VCAA is required.

II.  Service Connection

To establish service connection, the record must contain:  (1) evidence of a current disorder; (2) evidence of in-service incurrence or aggravation of an injury or disease; and, (3) evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, requires:  medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS).

The evidence necessary to establish the occurrence of a stressor during the military service to support a claim for PTSD will vary depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where the claimed stressor is not related to combat, however, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Such corroborating evidence cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.
However, during the pendency of this appeal, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  

As noted above, the first element of service connection requires medical evidence of a current disorder.  Private treatment records dated in January 2007 diagnosed the Veteran with PTSD and major depression in accordance with the DSM-IV criteria.  At the January 2014 VA examination, the Veteran was diagnosed with PTSD, under the DSM-V criteria, by a VA clinical psychologist.  The first element of 38 C.F.R. 
§ 3.304(f), medical evidence diagnosing PTSD, has therefore been met.

With regard to the question of whether the Veteran served in combat with the enemy, the Board has considered his military personnel and medical records and the Veteran's own statements.  The Veteran's DD-214 Form reflects that he served on active duty with the U.S. Navy from September 2968 to April 1970, and that he received no combat citations.  His STRs reveal no combat wounds.  His Military Occupational Specialty (MOS) was Yeoman.  Moreover, the Veteran neither contends that he engaged in combat nor contends that his stressors are combat related.  Thus, the evidence of record does not establish that the Veteran was engaged in combat in connection with his MOS.  The Board therefore finds that, based on all the evidence, the Veteran did not engage in combat during his active duty. 

Since the Veteran did not engage in combat with the enemy, his lay testimony alone is generally not enough to establish the occurrence of an alleged stressor.  Generally, mere allegations are insufficient to establish service stressors for PTSD; instead, official service records or other credible supporting evidence must corroborate stressors.  See Cohen, 10 Vet. App. at 138-50; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).

Under the revised PTSD regulations, however, the evidence of record establishes that the Veteran's claimed PTSD stressor relates to a fear of hostile military or terrorist activity.  Specifically, the Veteran asserts he has PTSD caused by a rocket attack on his unit in Vietnam.  The Veteran describes he ran for cover, woke up in a hospital and has had constant ringing in his ears and back pain, sleeplessness and chronic depression.  See VA 21-526 Form dated in May 2006.  In a July 2014 statement, the Veteran stated that his PTSD was incurred during his Vietnam military service in 1969.  Specifically, the Veteran reported that a civilian Vietnamese worker put a hand grenade in the soliders' toilets and showers, injuring/killing soliders.  The Veteran stated that he was afraid after this incident.  

In this regard, the Veteran's DD-214 Form confirms that he served in the Republic of Vietnam during the Vietnam War.  Although his service treatment records are negative for diagnoses of a psychiatric disorder, those records do contain the suggestion that certain physical complaints for which he had sought treatment may be ("hysterical manifestations" and "acute anxiety reaction").  The Veteran also submitted lay statements from his mother and sister, which attested to the fact that the Veteran was emotionally disturbed following his military discharge.  Thus, given this information, the Board finds the Veteran's account of his in-service stressors to be competent and credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Therefore, the Board finds that his statements of witnessing death and injuries to be consistent with the places, types, and circumstances of his active military service (to include his assigned unit).  Thus, the Board finds that an in-service PTSD stressor has been demonstrated.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010).  

With respect to evidence of a nexus, at the January 2014 VA psychiatric examination, the VA clinical psychologist diagnosed the Veteran with PTSD.  In rendering this diagnosis, the examiner reviewed the Veteran's claims file and documented the in-service stressor of "witness to death."  The examiner found that this stressor was adequate to support the diagnosis of PTSD and was related to the Veteran's fear of hostile military or terrorist activity as discussed above.  Based upon a clinical interview, behavioral observation, and review of the available records, the VA examiner opined that the Veteran met the criteria for PTSD.  Based upon an evaluation of the Veteran, a review of the total available treatment records, and concerns raised in the Veteran's medical record regarding his emotional well-being from 1969-1970 (during his active military service) and in particular, speculation of acute anxiety reaction in February 1970 by a medical examiner, the January 2014 VA examiner determined that it was at least as likely as not (50% or greater probability) that the Veteran's current acquired psychiatric disorder was related to his time in service.  

There are no other medical nexus opinions of record.

As the January 2014 VA psychiatric examiner indicated that the Veteran's claimed stressor was adequate to support a diagnosis of PTSD, and that the Veteran's symptoms were related to this stressor, the Board finds that a competent and credible link between the Veteran's current symptomatology and his claimed in-service stressor has been demonstrated.  See 38 C.F.R. § 3.304(f)(3).  

Accordingly, the Board finds that the Veteran is diagnosed with PTSD (and associated major depression) consistent with the DSM, that credible supporting evidence exists that one of his claimed in-service stressors occurred, and that there is medical evidence linking his current PTSD symptomatology to his confirmed in-service stressor.  Service connection for PTSD (and associated major depression) therefore is warranted.  Also, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers a chronic mental disability from in-service stressful events.  The chronic mental disability resulting from the in-service stressful events has been clinically identified.  As the Board finds that service connection is warranted for PTSD (and associated major depression), a full grant of the benefit sought on appeal has been awarded.
ORDER

The claim for service connection for PTSD (and associated major depression) is granted.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


